227 S.W.3d 929 (2006)
James E. HORVATH, Appellant,
v.
STATE of Arkansas, Appellee.
Nos. CR 06-72, CR 06-79.
Supreme Court of Arkansas.
February 9, 2006.
William F. Smith, III, for City of Russellville.
No response.
PER CURIAM.
The City of Russellville moves this court to dismiss James E. Horvath's appeal from his convictions for three misdemeanors. Horvath was tried on June 2, 2005, and the judgment was entered July 18, 2005. Horvath filed a motion for new trial on August 16, 2005, which was denied on August 25, 2005. He then filed a notice of appeal on *930 the denial of the motion for new trial on September 20, 2005, and a notice of appeal on the judgment on September 23, 2005. However, to date, Horvath has filed no record in this case.
Pursuant to Ark. R.App. P.  Crim. 4(a), matters pertaining to the record on appeal are governed by the Arkansas Rules of Appellate Procedure  Civil. Arkansas Rule of Appellate Procedure  Civil 5 requires that, absent an extension, the record on appeal shall be filed within ninety days from the filing of the first notice of appeal.
There is no indication in the partial record filed with this motion or in the pleadings that Horvath requested or obtained an extension of time within which to file the record. The ninety days ran in late December 2005. Because Horvath failed to file the record in this court within ninety days, his appeal is untimely. Waddle v. State, 356 Ark. 501, 156 S.W.3d 226 (2004). The City of Russelleville's motion to dismiss is granted, and Horvath's motion to proceed in forma pauperis is denied as moot.